Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 1-14: “a frequency from 730nm to 780nm” should be “a wavelength from 730nm to 780nm”
Re 5-6: “a dark period” conflicts with parent claim 1’s “a dark period” and the former is read as “the dark period.”
Claim Objections
Claim 10 is objected to because: “determing” should be “determining.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haggarty US 20160192598 (“Haggarty”).
Re 1: Haggarty teaches
a far-red light having a frequency from 730nm to 780nm that promotes conversion of inactive Pfr to active Pr (¶¶27, 36, 43, 53; claim 1; abstract); and
a timer coupled to the far-red light for turning the far-red light on for a predetermined period prior to a dark period and turning the far-red light off after the predetermined period (¶¶49-50, 60-61: prior to main growth light going into a dark period sunset lights corresponding to claimed wavelength are turned on then turned off after no more than a total of 14 hours of total light); abstract; claim 17.

Re 2: includes a processor that implements the timer (¶51).

Re 7: where the plant lighting device includes a handle (Figs. 5-7: handle is read to mean any part that can be grasped by a hand).

Re 8: where the far-red light is a light-emitting diode (LED). (¶33)

Re 9: setting a timer coupled to a far-red light device; and activating prior to a dark period a far-red light having a frequency from 730nm to 780nm that is controlled by the far-red light device in response to the timer for a predetermined time (¶¶27, 36, 43, 53, 49-50, 60-61; claims 1 and 17; abstract).

Re 14: where the far-red light is a light-emitting diode (LED). (¶33)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Haggarty and Song et al. US 2020/0344965 (“Song”).
Re 3-6 and 10-13: Haggarty does not explicitly teach:
where the processor accesses a data set of sunset times used to set the timer.
includes a light sensor to determine when to turn the far-red light on prior to darkness and set the timer for a predetermined duration of far-red light.
includes a location receiver to determine a location for use in identification of a dark period.
where the dark period is sunset.
includes determing a dark period approaches with a light sensor, and signaling for activation of the far-red light.
wherein setting the timer is in response to the light sensor.
a location of the far-red light device with a location receiver; and identifying sunset based upon the location of the far-red light device.
detecting a dark period is identifying sunset.
Song teaches (¶¶111:
where the processor accesses a data set of sunset times used to set the timer.
includes a light sensor to determine when to turn the far-red light on prior to darkness and set the timer for a predetermined duration of far-red light.
includes a location receiver to determine a location for use in identification of a dark period.
where the dark period is sunset.
includes determing a dark period approaches with a light sensor, and signaling for activation of the far-red light.
wherein setting the timer is in response to the light sensor.
a location of the far-red light device with a location receiver; and identifying sunset based upon the location of the far-red light device.
detecting a dark period is identifying sunset.

All of the above limitations identify known variables/parameters that optimize plant growth. For example, sunset hours identify the time of year the plant expects thereby mimicking its yearly sun exposure. Similarly, a location receiver (e.g., GPS) accomplishes the same task by finding the location where the plant is located to thereby mimic the plant’s expected radiation.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, the claims recite variables known to be result-effective variables, as evinced by Song. Thus, it is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Haggarty with Song’s teachings in order to maximize the plant’s growth by mimicking natural conditions, and the like.
	
Conclusion
Relevant prior art discovered and not specifically relied upon: US-20220061227-A1; US-20220053707-A1; US-20200253129-A1; US-20180007838-A1US-10257988-B2 US-5012609-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875